           Case 1:20-cv-02674-TJK Document 31 Filed 01/07/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    BRENNAN CENTER FOR JUSTICE,

      Plaintiff,

          v.
                                                     Case No. 1:20-cv-02674 (TJK)
    UNITED STATES DEPARTMENT
    OF COMMERCE, et al.,

      Defendants.


         DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME

        Defendants the Department of Commerce and the Census Bureau (collectively,

“Defendants”) hereby respectfully ask the Court for a modest extension of time to finish processing

all records responsive to parts 1-3 of the Freedom of Information Act (“FOIA”) request submitted

by Plaintiff Brennan Center (“Plaintiff”). 1 The Census Bureau released responsive, non-exempt

records on January 6, 2021, and Defendants will release more responsive, non-exempt documents

to Plaintiff on January 11, 2021. See Ex. A, Decl. of Vernon E. Curry ¶ 11; Ex. B, Decl. of Allyson

Deitrick ¶ 11. Defendants, however, cannot complete processing all responsive materials by the

Court’s January 11 deadline. As discussed in more detail below, good cause exists for the Court

to grant Defendants’ first request for an extension of time.

        On October 30, 2020, this Court granted in part Plaintiff’s motion for a preliminary

injunction. The Court required “Defendants to process most of the Brennan Center’s requests and

produce Vaughn indices on a rolling basis to be completed by January 11, 2021[.]” Mem. Op.,


1
  The other defendants in this case—the Department of Justice’s Office of Information Policy,
Civil Rights Division, and Office of Legal Counsel, as well as the Office of Management and
Budget—have already met the January 11, 2021 deadline by providing final responses to
Plaintiff’s FOIA requests.


                                                 1
          Case 1:20-cv-02674-TJK Document 31 Filed 01/07/21 Page 2 of 5




ECF No. 25, at 1. The Court did not agree with Plaintiff’s contention that the information sought

would be stale when “the Secretary of Commerce . . . report[s] state-population totals to the

President” by December 31, 2020, as required by 13 U.S.C. § 141(b). Id. at 3, 18. Rather, the

Court held that Plaintiff demonstrated that it would suffer irreparable harm if Defendants did not

finish processing all materials potentially responsive to parts 1-3 of its FOIA request in advance

of the January 25, 2020 date when “the Clerk of the House of Representatives must ‘send to the

executive of each State a certificate of the number of Representatives to which such State is

entitled.’” Id. at 3, 17-18. As a result, the Court ordered Defendants to release all responsive, non-

exempt records by January 11, 2020.

       The Census Bureau respectfully requests a modest extension of the January 11, 2021

deadline. As directed by the Court, the Census Bureau conducted an initial search for all

potentially responsive documents, and after its initial search, it did not foresee any problem with

meeting the January 11 deadline. Ex. A, Decl. of Vernon E. Curry ¶ 5. But in the course of

conducting its review, the Census Bureau determined on two occasions to expand the scope of its

search to include the records of additional custodians. Id. at ¶¶ 7-8. Indeed, the Census Bureau

determined after the initial expanded search that in order to capture all potentially responsive

documents and provide Plaintiff with the results of a more comprehensive search, it needed to

review the records of over 50 additional custodians. Id. at ¶ 8. Even after the Census Bureau

obtained the results of the second expanded search, it still anticipated at the time that it could meet

the January 11 deadline. However, it has now become apparent that the sheer volume of records

that must be reviewed, at the very least for responsiveness, prevents the Census Bureau from

finishing its review by January 11, 2021. Id. at ¶¶ 10-11. Accordingly, the Census Bureau

respectfully asks the Court for a 10-day extension of the January 11, 2021 deadline.




                                                  2
            Case 1:20-cv-02674-TJK Document 31 Filed 01/07/21 Page 3 of 5




         The Department of Commerce likewise seeks a short extension of time to complete its

review and processing of all responsive, non-exempt records. Imminent deadlines in National

Urban League, et al. v. Ross, et al., No. 20-cv-5799 (N.D. Cal. Jan. 04, 2021) (“NUL”), forced the

Department of Commerce to temporarily reassign the personnel who were initially allocated to

review records potentially responsive to Plaintiff’s FOIA request. 2 Ex. B, Decl. of Allyson

Deitrick ¶ 5. On December 10, 2020, all of the personnel who had been reviewing potentially

responsive documents in the instant matter were reassigned to the NUL case. Id. In response, the

Department of Commerce took proactive measures to identify additional personnel within the

agency to continue its best efforts to meet the January 11, 2021 deadline. Id. at ¶¶ 6-7. However,

most of these new personnel could not obtain access to the document review platform in a timely

manner.     This unforeseen administrative obstacle occurred because federal contracting and

appropriations law required the Department of Commerce to perform a contract modification to

obtain new licenses. Id. at ¶ 7. Because of the temporary shift in resources, the Department of

Commerce respectfully seeks a 10-day extension of time to finish processing and releasing

responsive, non-exempt documents. Id. at ¶ 10.

         The modest extension of time will not prejudice Plaintiff. 3 The Census Bureau originally

intended to deliver state population totals to the Secretary of Commerce (for subsequent

transmission to the President) by December 27, 2020. See Ex. C, Defs.’ Response to Pls.’ First

Set of Interrog. at 7-8. While subject to change, as of December 29, 2020, “the Census Bureau’s

current best estimate[]” for when it will deliver population counts to the Secretary of Commerce

is February 9, 2021. Id. And “as discussed during the January 4 [NUL] status conference, the


2
    Plaintiff “is counsel for several plaintiffs in” NUL. See Mot. for Prelim. Inj., ECF No. 12, at 7.
3
  There are no other deadlines that would be affected by the instant request for an extension of
the January 11, 2021 deadline.


                                                   3
          Case 1:20-cv-02674-TJK Document 31 Filed 01/07/21 Page 4 of 5




Census Bureau has recently discovered additional anomalies, which it currently anticipates may

further delay the delivery of its counts[.]” Id. at 8; see also “New delay in census process probably

ends Trump’s plan to exclude undocumented immigrants from apportionment,” Brittany Renee

Mayes    and    Tara    Bahrampour,     Washington      Post   (Jan.   06,   2021,    available   at

https://www.washingtonpost.com/dc-md-va/2021/01/06/census-delay-trump-undocumented-

apportionment/ (“[I]n a court hearing discovered anomalies in the data mean the [state population]

counts won’t be ready until after Feb. 9.”). Thus, the delay expressed in the Census Bureau’s

current best estimate means that Plaintiff will likely not be prejudiced by the requested 10-day

extension of the January 11, 2021 deadline.

        In sum, good cause exists for a 10-day extension of time until January 21, 2021, for the

Department of Commerce and the Census Bureau to finish processing all potentially responsive

records, release all responsive, non-exempt information, and provide the final Vaughn index.

Defendants apologize for any inconvenience this delay may cause the Court or Plaintiff.

        Pursuant to Local Rule 7(m), undersigned counsel contacted Plaintiff’s counsel to

determine Plaintiff’s position regarding this extension motion. Plaintiff’s counsel informed

undersigned counsel that Plaintiff does not oppose this motion, provided that Defendants make

another interim release on January 11, 2021, which, as previously stated, they intend to do.

//

//

//

//




                                                 4
         Case 1:20-cv-02674-TJK Document 31 Filed 01/07/21 Page 5 of 5




Dated: January 7, 2021                     Respectfully submitted,

                                           JEFFERY BOSSERT CLARK
                                           Acting Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director, Federal Program Branch

                                           /s/ Stephen M. Elliott
                                           STEPHEN M. ELLIOTT
                                           Senior Counsel (PA Bar No. 203986)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L St. NW
                                           Washington, DC 20005
                                           Tel: (202) 353-0889
                                           E-mail: stephen.m.elliott@usdoj.gov

                                           Counsel for Defendants




                                       5
